DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 9,114,956 B2) hereinafter Kawakami in view of Shulong (CN 202364035 U) in further view of Ruffner (US 1,504,513).
	Regarding claim 1, Kawakami teaches a method for retrofitting an elevator machine with an encoder (Abstract), comprising:
Removing, from a bearing stand (2), a first cover plate (28), providing access to an end portion of a motor shaft (3) (Fig 3; Col 6, Ln 43-45);
Securing an extension shaft (4) against the end portion of the motor shaft (3) (Fig 1; Col 3, Ln 8-10);
Securing an encoder (5) axially offset from the bearing stand (2) (Fig 1; Col 2, Ln 60-61).
While Kawakami teaches securing an encoder on the extension shaft, Kawakami does not explicitly disclose securing a thrust bearing housing and positioning a thrust bearing in the thrust bearing housing on the extension shaft.
Shulong teaches a method of manufacturing an elevator motor (Abstract) and further teaches the method comprises:
Securing a bearing housing (5) against, or axially offset from, a bearing stand (4) (Fig 2; Ln 167-172);
Positioning a bearing (13) in the bearing housing (5), wherein:
An inner race of the bearing (13) is securely positioned against, and axially fixed to, an extension shaft (1) (Fig 2; Ln 188-190); and
An outer race of the bearing (13) is securely positioned against the bearing housing (5) (Fig 2; Ln 184-185); and
Securing a second cover plate (14) to the bearing housing (5) (Fig 2; Ln 184-185).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami such that on the extension shaft against the end portion of the motor shaft a bearing housing is secured axially offset from the bearing stand and a bearing is positioned in the bearing housing as taught by Shulong. The bearing housing and bearing limit the motor shaft from 
Kawakami and Shulong do not explicitly disclose a thrust bearing is used in the elevator motor system. 
Ruffner teaches a thrust bearing used in an elevator system (Fig 2; Title; Ln 21-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami and Shulong such that a thrust bearing is used in an elevator machine as taught by Ruffner. The use of a thrust bearing in an elevator machine to less the wear of the bearing so that the bearing will operate for long periods without developing sufficient play to result in any appreciable movement of the shaft relative to the support (see Ruffner, 65-80).
	Regarding claim 2, Kawakami further teaches the extension shaft (4) includes a first base plate (8) that is secured to the end portion of the motor shaft (3) (Fig 1; Col 3, Ln 1-3).
Kawakami does not explicitly disclose a bearing housing.
	Shulong teaches the bearing housing (5) includes a second base plate (12) that is secured against or axially offset from the bearing stand (Fig 2; Ln 185-186).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami such that there is a bearing housing including a second base plate that is secured against or axially offset from the bearing stand as taught by Shulong in order to protect the inside of the bearing housing from unwanted particles to interfere with the bearing assembly.

Ruffner teaches a thrust bearing used in an elevator system (Fig 2; Title; Ln 21-23) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami and Shulong such that a thrust bearing is used in an elevator machine as taught by Ruffner for the same benefit as discussed in claim 1 above.
	Regarding claim 3, Kawakami further teaches the end portion of the motor shaft (3) is provided with threaded bores (12) to securely position the first base plate (8) (Fig 1; Col 3, Ln 21-24).
	While Kawakami teaches the bearing stand (2) is provided with threaded bores (24) to securely position a second base plate (18) (Fig 1; Col 4, Ln 24-29), Kawakami does not teach a bearing housing.
	Shulong teaches the bearing housing (5) is provided with threaded bores (see the bores for screws 15) to securely position the second base plate (12) (Fig 2; Ln 185). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami such that second base plate of the bearing housing is securely positioned through threaded bores as taught by Shulong in order to provide an elevator machine with a stable operation, low cost and simple technology (see Shulong, Ln 76-77).
	Regarding claim 4, Kawakami teaches:

Kawakami does not teach a bearing housing.
	Shulong teaches a bearing housing (5) including an inward extending portion of the second base plate (12) is a second bearing seat for limiting axial motion of the bearing (13) outer race (Fig 2; Ln 184-185).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami to include a second base plate which is a second bearing seat for limiting axial motion of the bearing outer race as taught by Shulong in order to improve the load on the shaft and restricts deformation of the shaft (see Shulong, Ln 234-236).
	Kawakami and Shulong do not explicitly teach a thrust bearing.
Ruffner teaches a thrust bearing used in an elevator system (Fig 2; Title; Ln 21-23), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami and Shulong to include a thrust bearing as similarly discussed in claim 1 above.
	Regarding claim 5, Kawakami further teaches a retaining nut (17) secured to an end portion of the extension shaft (4) is a third bearing seat for limiting axial motion of the encoder inner race (14) (Fig 1; Col 3, Ln 45-47).
Kawakami does not explicitly disclose a bearing housing and therefore does not explicitly disclose a second cover plate.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami to include a second cover plate with an annular boss, which is a fourth bearing seat for limiting axial motion of the bearing outer race as taught by Shulong in order to improve the load on the shaft and restricts deformation of the shaft (see Shulong, Ln 234-236).
	Kawakami and Shulong do not explicitly teach a thrust bearing.
Ruffner teaches a thrust bearing used in an elevator system (Fig 2; Title; Ln 21-23), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami and Shulong to include a thrust bearing as similarly discussed in claim 1 above.
	Regarding claim 6, Kawakami teaches limitations of claim 5 as discussed above but do not explicitly disclose the second cover plate of the bearing housing.
Shulong teaches the second cover plate (14), which includes the annular boss, is axially spaced from the end portion of the extension shaft (1) (Examiner notes that the cover plate (14) is not completely flushed with the end of the shaft and therefore can be interpreted to be axially spaced from the end of the shaft) (Fig 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawakami to include a second cover plate that is axially spaced from the end portion of the extension shaft as 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726            

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726